Fokbbster, dissenting: In my view the language of section 1302 (c) (2) leaves no room for interpretation or movement. The pertinent words of the section are: Base period income. — The base period income for any taxable year is the taxable income for such year first increased and then decreased (but not below zero) * * * It is simply a syllogism that taxable income for the taxable year could never go below zero if the lowest allowable figure for each of the base period years was zero. The language of regulation section 1.1302-3 (b) (1) renders the parenthetical element of the statute meaningless and amounts to legislation by regulation. I believe that the regulation is contrary to the express language of the statute and would hold it invalid.